— In an action, inter alia, on a promissory note, the plaintiff appeals from so much of an order of the Supreme Court, Nassau County, dated October 18, 1978, as denied its motion for summary judgment as to the individual defendants. Order affirmed insofar as appealed from, with one bill of $50 costs and disbursements payable to the respondents who *962filed one brief. There are issues of fact in this case, and thus the motion for summary judgment was properly denied. Our affirmance should not be taken as an indication that we agree with the totality of the reasons given by Special Term in its decision. Hopkins, J. P., Gulotta, Shapiro and Cohalan, JJ., concur.